Case 6:19-bk-60158          Doc 10     Filed 11/12/19 Entered 11/12/19 09:26:41                 Desc Main
                                       Document     Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

In re:

1230 SOUTH ASSOCIATES                                                      Case No. 19-60158
                                                                           Chapter 11
                 Debtor.

             AFFIDAVIT OF DISINTEREST OF REALTOR/BROKER FOR DEBTOR

         I, Jon Cavendish, hereby declare:

         1. I do not have or represent any interest adverse to the above-named debtor-in-possession, the

bankruptcy estate, or to the Office of the United States Trustee in regard to the matters for which

employment is contemplated.

         2. I will not, without prior Court authority, provide any services to any entity in which the

Debtor may have any equity interest.

         3. I am not a relative of the United States Trustee in the region in which this case is pending.

         Under penalty of perjury, on this 11th day of November, 2019, I declare that all the foregoing is

true and accurate.

                                                          /s/ Jon Cavendish
                                                          Jon Cavendish


STATE OF WEST VIRGINIA,
COUNTY OF KANAWHA, to-wit:

       This instrument was acknowledged before me this 11th day of November, 2019, by Jon
Cavendish.

         My commission expires July 20, 2023.



                                                          /s/ Armenda Scarberry
                                                          NOTARY PUBLIC
